                           Case 1-20-41559-nhl              Doc 1       Filed 03/15/20           Entered 03/15/20 16:55:44



Fill in this information to identify your case

 United States Bankruptcy Court for the:

: EASTERN DISTRICT OF NEW YORK

; Case number (if known)                                                    Chapter       11

                                                                                                                          □ Check if this an
                                                                                                                            amended filing




Official Form 201
Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                                                           4/19
If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write the debtor's name and case number (if known).
For more information, a separate document. Instructions for Bankruptcy Forms for Non-Individuals, is available.


1.    Debtor's name                AMPLE HILLS HOLDINGS. INC.

2.    All other names debtor
      used in the last 8 years
      Include any assumed
      names, trade names and
      doing business as names

3.    Debtor's federal
      Employer Identification      XX-XXXXXXX
      Number (EIN)


4.    Debtor's address             Principal place of business                                    Mailing address, if different from principal place of
                                                                                                  business

                                   305 Nevins Street
                                   Brooklyn, NY 11215
                                   Number, Street, City, State & ZIP Code                         P.O. Box, Number, Street, City, State & ZIP Code

                                   Kings                                                          Location of principal assets, if different from principal
                                   County                                                         place of business

                                                                                                  Number, Street, City, State & ZIP Code


5.    Debtor's website (URL)       www.amplehills.com


6.    Type of debtor               HI Corporation (including Limited Liability Company (LLC) and Limited Liability Partnership (LLP))
                                   □ Partnership (excluding LLP)
                                   □ Other. Specify:___________________________________________________




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                             page 1
                         Case 1-20-41559-nhl                     Doc 1       Filed 03/15/20              Entered 03/15/20 16:55:44


Debtor    ample hills         HOLDINGS, INC.                                                            Case number (if known)
          Name

7.   Describe debtor's business        A. Check one:
                                       □ Health Care Business (as defined in 11 U.S.C. § 101{27A))
                                       □ Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
                                       □ Railroad (as defined in 11 U.S.C. § 101(44))
                                       □ Stockbroker (as defined in 11 U.S.C. § 101(53A))
                                       □ Commodity Broker (as defined in 11 U.S.C. § 101(6))
                                       □ Clearing Bank (as defined in 11 U.S.C. § 781(3))
                                       B None of the above

                                       B. Check all that apply
                                       □ Tax-exempt entity (as described in 26 U.S.C. §501)
                                       □ Investment company, including hedge fund or pooled investment vehicle (as defined in 15 U.S.C. §80a-3)
                                       □ Investment advisor (as defined in 15 U.S.C. §80b-2(a)(11))

                                       C. NAICS (North American Industry Classification System) 4-digit code that best describes debtor.
                                          See http://www.uscourts.qov/four-diqit-national-association-naics-codes.
                                                2024

8.   Under which chapter of the        Check one:
     Bankruptcy Code is the            q             ^
     debtor filing?
                                       □ Chapter 9

                                           Chapter 11. Check all that apply:
                                                             □    Debtor’s aggregate noncontingent liquidated debts (excluding debts owed to insiders or affiliates)
                                                                  are less than $2,725,625 (amount subject to adjustment on 4/01/22 and every 3 years after that).
                                                             □    The debtor is a small business debtor as defined in 11 U.S.C. § 101(510). If the debtor is a small
                                                                  business debtor, attach the most recent balance sheet, statement of operations, cash-flow
                                                                  statement, and federal income tax return or if all of these documents do not exist, follow the
                                                                  procedure in 11 U.S.C. § 1116(1)(B).
                                                             D    A plan is being filed with this petition.
                                                             □    Acceptances of the plan were solicited prepetition from one or more classes of creditors, in
                                                                  accordance with 11 U.S.C. § 1126(b).
                                                             □    The debtor is required to file periodic reports (for example, 10K and 10Q) with the Securities and
                                                                  Exchange Commission according to § 13 or 15(d) of the Securities Exchange Act of 1934. File the
                                                                  attachment to Voluntary Petition for Non-Individuals Filing for Bankruptcy under Chapter 11
                                                                  (Official Form 201A) with this form.
                                                             □    The debtor is a shell company as defined in the Securities Exchange Act of 1934 Rule 12b-2.
                                       □ Chapter 12



9.   Were prior bankruptcy             ■ No.
     cases filed by or against
     the debtor within the last 8      □ Yes.
     years?
     If more than 2 cases, attach a
     separate list.                              District                                  When                                  Case number
                                                 District                                  When                                  Case number


10. Are any bankruptcy cases           □ No
    pending or being filed by a
    business partner or an             ■ Yes.
    affiliate of the debtor?
     List all cases. If more than 1,
     attach a separate list                      Debtor     See Schedule 1 (attached)                                        Relationship
                                                 District                                  When                             Case number, if known




Official Form 201                              Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                page 2
                       Case 1-20-41559-nhl                   Doc 1        Filed 03/15/20             Entered 03/15/20 16:55:44


Debtor    ample     HILLS HOLDINGS, INC.                                                            Case number {if known)
          Name


11. Why is the case filed in     Check all that apply:
    this district?
                                 •        Debtor has had its domicile, principal place of business, or principal assets in this district for 180 days immediately
                                          preceding the date of this petition or for a longer part of such 180 days than in any other district.
                                 □        A bankruptcy case concerning debtor's affiliate, general partner, or partnership is pending in this district.

12. Does the debtor own or           No
    have possession of any
    real property or personal    □ Yes.      Answer below for each property that needs immediate attention. Attach additional sheets if needed.
    property that needs
    immediate attention?                     Why does the property need immediate attention? {Check all that apply.)
                                              □ It poses or is alleged to pose a threat of imminent and identifiable hazard to public health or safety.
                                                What is the hazard?___________________________________________

                                              □ It needs to be physically secured or protected from the weather.
                                              □ It includes perishable goods or assets that could quickly deteriorate or lose value without attention (for example,
                                               livestock, seasonal goods, meat, dairy, produce, or securities-related assets or other options).
                                              □ Other__________________________________________________
                                             Where is the property?_________________________________
                                                                               Number, Street, City, State & ZIP Code
                                             Is the property insured?
                                              □ No
                                             □ Yes.      Insurance agency
                                                        Contact name
                                                        Phone



          Statistical and administrative information

13. Debtor's estimation of                 Check one:
    available funds
                                           ® Funds will be available for distribution to unsecured creditors.
                                           □ After any administrative expenses are paid, no funds will be available to unsecured creditors.

14.   Estimated number of        □ 1-49                                            □ 1,000-5,000                              □ 25,001-50,000
      creditors                  □ 50-99                                           □ 5001-10,000                              □ 50,001-100,000
                                 ■ 100-199                                         □ 10,001-25,000                            □ More thanlOO.OOO
                                 □ 200-999

15. Estimated Assets             □   $0 - $50,000                                  ■   $1,000,001 - $10 million               □   $500,000,001 - $1 billion
                                 □   $50,001 -$100,000                             □   $10,000,001 -$50 million               □   $1,000,000,001 - $10 billion
                                 □   $100,001 -$500,000                            □   $50,000,001 -$100 million              □   $10,000,000,001 - $50 billion
                                 □   $500,001 - $1 million                         □   $100,000,001 - $500 million            □   More than $50 billion


16. Estimated liabilities        □   $0 - $50,000                                  □ $1,000,001 -$10 million                  □   $500,000,001 - $1 billion
                                 □   $50,001 -$100,000                             ■ $10,000,001 - $50 million                □   $1,000,000,001 - $10 billion
                                 □   $100,001 -$500,000                            □ $50,000,001 -$100 million                □   $10,000,000,001 - $50 billion
                                 □   $500,001 - $1 million                         □ $100,000,001 - $500 million              □   More than $50 billion




Official Form 201                           Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                   page 3
                      Case 1-20-41559-nhl                  Doc 1        Filed 03/15/20             Entered 03/15/20 16:55:44


Debtor   ample hills        HOLDINGS, INC.                                                         Case number {if known)
          Name


          Request for Relief, Declaration, and Signatures

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement in connection with a bankruptcy case can result in fines up to $500,000 or
           imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

17. Declaration and signature
    of authorized                The debtor requests relief in accordance with the chapter of title 11, United States Code, specified in this petition.
    representative of debtor
                                 I have been authorized to file this petition on behalf of the debtor.

                                 I have examined the information in this petition and have a reasonable belief that the information is true and correct.

                                 I declare under penalty of perjury that the foregoing is true and correct.

                                 Executed on      March 15, 2020
                                                  MM / DD/YYYY


                             X Isl Phillip Brian David Smith                                              Phillip Brian David Smith
                               Signature of authorized representative of debtor                           Printed name

                                 Title   CEO




18. Signature of attorney    ^ /s/ Stephen B. Selbst                                                       Date March 15,2020
                               Signature of attorney for debtor                                                 MM/ DD /YYYY

                                 Stephen B. Selbst________
                                 Printed name

                                 Herrick Feinstein LLP
                                 Firm name

                                 Two Park Avenue
                                 New York, NY 10016
                                 Number, Street, City, State & ZIP Code


                                 Contact phone     212-592-1400                  Email address      sselbst@herrick.com



                                 Bar number and State




Official Form 201                         Voluntary Petition for Non-Individuals Filing for Bankruptcy                                                     page 4
     Case 1-20-41559-nhl         Doc 1      Filed 03/15/20      Entered 03/15/20 16:55:44




                                            Schedule 1

         Pending Bankruptcy Cases Filed by the Debtor and Affiliates of the Debtor

On the date hereof, each of the affiliated entities listed below, including the debtor in this chapter
11 case, filed a voluntary petition for relief under chapter 11 of title 11 of the United States Code
in the United States Bankruptcy Court for the Eastern District of New York (the “Court”). A
motion will be filed with the Court requesting that the chapter 11 cases of the entities listed below
be consolidated for procedural purposes only and jointly administered, pursuant to Rule 1015(b)
of the Federal Rules of Bankruptcy Procedure, under the case number assigned to the chapter 11
case of Ample Hills Holdings, Inc.

 COMPANY                                CASE             DATE FILED          DISTRICT          JUDGE
                                       NUMBER

 Ample Hills Holdings, Inc.           20-        ()                             EDBC           Pending

 Ample Hills Creamery, Inc.           20-        ()                             EDBC           Pending
 Ample Hills Astoria, LLC             20-        ()                             EDBC           Pending
 Ample Hills Aventura, LLC            20-        ()                             EDBC           Pending
 Ample Hills Chelsea, LLC             20-        ()                             EDBC           Pending
 Ample Hills Essex Street
 Market, LLC                          20-        ()                             EDBC           Pending

 Ample Hills Fireboat House,          20-        ()                             EDBC           Pending
 Ample Hills Gowanus, LLC             20-        ()                             EDBC           Pending
 Ample Hills Highline, LLC            20-        ()                             EDBC           Pending
 Ample Hills Jersey City, LLC         20-        ()                             EDBC           Pending
 Ample Hills LBV, LLC                 20-        ()                             EDBC           Pending
 Ample Hills Manufacturing,                                                                    Pending
                                      20-        ()                             EDBC
 LLC
 Ample Hills PPW, LLC                 20-        0                              EDBC           Pending
 Ample Hills Red Hook, LLC            20-        ()                             EDBC           Pending
 Ample Hills Vanderbilt, LLC          20-        ()                             EDBC           Pending
 Ample Hills Wholesale Online,                                                                 Pending
                                      20-        ()                             EDBC
 LLC
                        Case 1-20-41559-nhl                          Doc 1   Filed 03/15/20             Entered 03/15/20 16:55:44



                                                               United States Bankruptcy Court
                                                                      Eastern District of New York
  In re      AMPLE HILLS HOLDINGS, INC.                                                                               Case No.
                                                                                    Debtor(s)                         Chapter         11

                                                          LIST OF EQUITY SECURITY HOLDERS
Following is the list of the Debtor's equity security holders which is prepared in accordance with rule 1007(a)(3) for filing in this Chapter 11 Case


 Name and last known address or plaee of                              Security Class Number of Securities                        Kind of Interest
 business of holder
 Ample Hills Creamery                                                 Common           1,000,000                                 40.98
 231 Dean Street
 Brooklyn, NY 11217


DECLARATION UNDER PENALTY OF PERJURY ON BEHALF OF CORPORATION OR PARTNERSHIP

        I, the CEO of the corporation named as the debtor in this case, declare under penalty of perjury that I have read the
foregoing List of Equity Security Holders and that it is true and correct to the best of my information and belief



 Date       March 15,2020                                                      Signature /s/ Phillip Brian David Smith
                                                                                         Phillip Brian David Smith

                       Penaln’ for making a false statement of concealing propertv: Fine of up to S500.000 or imprisonment for up to 5 years or both.
                                                                        18 U.S.C. tjt) 152and357l.




Sheet 1 of 1 in List of Equity Security Holders
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                                      Best Case Bankruptcy
                       Case 1-20-41559-nhl                            Doc 1   Filed 03/15/20      Entered 03/15/20 16:55:44




                                                                United States Bankruptcy Court
                                                                   Eastern District of New York
  In re      AMPLE HILLS HOLDINGS, INC.                                                                     Case No.
                                                                                     Debtor(s)              Chapter    11




                                             CORPORATE OWNERSHIP STATEMENT (RULE 7007.1)

Pursuant to Federal Rule of Bankruptcy Procedure 7007.1 and to enable the Judges to evaluate possible disqualification or
recusal, the undersigned counsel for AMPLE HILLS HOLDINGS, INC, in the above captioned action, certifies that the
following is a (are) corporation(s), other than the debtor or a governmental unit, that directly or indirectly own(s) 10% or
more of any class of the corporation's(s') equity interests, or states that there are no entities to report under FRBP 7007.1:



    None [Check if applicable^




 March l^^q^                                                            /s/ Stephen B. Selbst
 Date                                                                   Stephen B. Selbst
                                                                        Signature of Attorney or Litigant
                                                                        Counsel for AMPLE HILLS HOLDINGS, INC.
                                                                        Herrick Feinstein LLP
                                                                        Two Park Avenue
                                                                        New York, NY 10016
                                                                        212-592-1400
                                                                        sselbst@herrick.com




SoftAtare Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                           Best Case Bankruptcy
           Case 1-20-41559-nhl        Doc 1    Filed 03/15/20    Entered 03/15/20 16:55:44




                                    AMPLE HILLS HOLDINGS, INC.
                                    A DELAWARE CORPORATION

                          CERTIFICATE OF CORPORATE RESOLUTIONS

              Effective as of this 15''^ day of March, 2020, the undersigned, being the Chief Executive

Officer (“CEO”) and member of the Board of Directors (the “Board”) of Ample Efills Holdings,

Inc., a Delaware corporation (“AHH”), pursuant to its organizational documents, does hereby

certify that the Board of AHH authorized to exercise the full powers, authorities, rights, duties,

and responsibilities of the Board with respect to the matters related to, or arising from, the

consideration, evaluation, negotiation, authorization, and oversight of strategic alternatives and

transactions available to AHH and each of its subsidiaries and affiliated entities. Ample Hills

Astoria, EEC; Ample Hills 520 Amsterdam Avenue, EEC; Ample Hills Aventura, EEC; Ample

Hills Chelsea, EEC; Ample Hills Dekalb, EEC; Ample Hills Essex Street Market, EEC; Ample

Hills Fireboat House, EEC; Ample Hills Gotham West, EEC; Ample Hills Gowanus, EEC;

Ample Hills Highline, EEC; Ample Hills Hillhurst, EEC; Ample Hills Jersey City, EEC; Ample

Hills EBV, EEC; Ample Hills Eong Beach, EEC; Ample Hills Manufacturing, EEC; Ample Hills

PPW, EEC; Ample Hills Red Hook, EEC; Ample Hills Studio City, EEC; Ample Hills Times

Square, EEC; Ample Hills Vanderbilt, EEC; Ample Hills Wholesale Online, EEC; and Ample

Hills Creamery, Inc. (collectively, the “Affiliated Entities,” and together with AHH, the

“Company”), and adopted the following resolutions at a special meeting held on March 15, 2020,

which remain in full force and effect;

             WHEREAS, the Board has reviewed and had the opportunity to consult with, to ask

questions about the materials presented by, the management and the legal and financial advisors

of the Company regarding the Company’s assets, liabilities and liquidity, and to fully consider

the strategical alternatives available to the Company as well as the impact of the foregoing on the

Company’s businesses, and desires to approve the following resolutions.

HF n!32--<48v.?
     Case 1-20-41559-nhl       Doc 1    Filed 03/15/20     Entered 03/15/20 16:55:44




      NOW, THEREFORE, BE IT:

      RESOLVED, that the Board has determined, after consultation with the
      management and the legal and financial advisors of the Company, that it is
      desirable and in the best interests of the Company and its creditors and other
      parties in interest that a petition be filed by AHH and each of the Affiliated
      Entities seeking relief under the provisions of chapter 11 of title 11 of the United
      States Code (the “Bankruptcy Code”) in which the authority to operate as a debtor
      in possession will be sought, and the filing of the petitions is authorized hereby,
      and AHH and each of the Affiliated Entities shall initiate a bankruptcy case and
      any related proceedings; and be it further

      RESOLVED, that any individual duly appointed by the Board as an authorized
      officer (each, an “Authorized Officer.” and together, the “Authorized Officers"),
      be and each hereby is, authorized and directed, for and on behalf of the Company,
      to execute and verify a petition in the name of AHH and each of the Affiliated
      Entities under chapter 11 of the Bankruptcy Code and cause the same to be filed
      in a United States Bankruptcy Court in such form and at such time as the
      Authorized Officer executing said petitions on behalf of AHH and each of the
      Affiliated Entities shall determine; and be it fiarther

      RESOLVED, that the Authorized Officers be, and each of them hereby is,
      authorized and empowered for and in the name and on behalf of the Company to
      take or cause to be taken any and all actions, in compliance with applicable law,
      which the Authorized Officer taking such action(s) may deem necessary or
      appropriate to communicate the position of this Board, as set forth in the
      foregoing resolutions; and he it further

      RESOLVED, that the Authorized Officers be, and each of them hereby is,
      authorized and empowered for and in the name and on behalf of the Company to
      execute, verify and/or file or cause to be filed (or direct others to do so on their
      behalf) all documents for and on behalf of the Company, including, without
     limitation, petitions, schedules, lists, affidavits, applications, motions, pleadings
     and other papers in the United States Bankruptcy Court for the Eastern District of
     New York (the “Bankruptcy Court’’) and to take any and all action which they
     may deem necessary or proper in connection with the Company’s chapter 11
     cases (the “Chapter 11 Cases’’), and in connection therewith, subject to approval
     (for services rendered after the filing of a bankruptcy petition) of the Bankruptcy
     Court, to retain and employ (i) legal counsel, Herrick, Feinstein LLP; (ii)
     investment bankers, SSG Capital Advisors, EEC; (iii) Chief Restructuring
     Officer, Scouler Kirchhein; (iv) claims, balloting and noticing agent. Bankruptcy
     Management Solutions, Inc. d/b/a Stretto; and (v) other professionals they may
     deem necessary or proper with a view to the successful eonclusion of the Chapter
     11 Cases; and be it further

     RESOLVED, that SSG Capital Advisors and Scouler Kirchhein be, and each of
     them hereby is, authorized and empowered for and in the name and on behalf of
     the Company to sell assets, solieit bids for, and hold an auction (“Auction’’),

HE    ?
  Case 1-20-41559-nhl              Doc 1      Filed 03/15/20       Entered 03/15/20 16:55:44




           subject to the Court's approval, and to prepare, execute and deliver any and ail
           documents, instruments, agreements, consents, certificates, amendments,
           assignments, and other writings in connection with the Auction; and be it furthci

           RESOLVED, that the Authorized Officers be, and each of them hereby is.
           authorized and empowered for and in the name and on behalf of the Company to
           select a winner of the Auction, and to prepare, execute and deliver any and all
           documents, instruments, agreements, consents, certificates, amendments,
           assignments, and other writings in connection with .selecting the winner of the
           Auction; and be it further

           RESOLVED, that the Authorized Officers be, and each of them hereby is,
           authorized and empowered for and in the name and on behalf of the Company to
           amend, supplement, or otherwise modify from time to time the terms of the
           Purchase Oocuments, and any other documents, certificates, instruments,
           agreements, or other writings that may be necessary , appropriate, or desirable to
           effectuate the transactions contemplated by the Purchase Documents; and be ii
           further

            RESOLVED, that the Authorized Officers be, and each of them hereby is,
           authorized and empowered for and in the name and on behalf of the Company to
           take or cause to be executed or delivered all such further agreements, documents,
           certificates and undertakings, and to incur all such fees and expenses as in their
           Judgment shall be necessary, appropriate or advisable to effectuate the purpose
           and intent of the foregoing resolutions; and be it further

           RESOLVED, that all acts lawfully done or actions lawfully taken by any
           Authorized Officer to seek relief on behalf of the Company under chapter 11 ol'
           the Bankruptcy Code, or in connection with the Chapter 11 Cases, or any
           proceeding and matter related thereto, be and hereby are, adopted, ratified,
           confirmed and approved in all respects as the acts and deeds of the Company.

           The undersigned further certifies that the foregoing resolutions are in full force and effect

on the date hereof as resolutions duly adopted by the Company and have been in full force and

effect at all times subsequent to their adoption, not having been amended, repealed or modified,

           IN WITNESS WHEREOF, 1 have hereunto set my hand, this 15''’ day ol'March, 2020.



                                                                               ___ .JT
                                                                 Brian Smith
                                                                 Chief Executive Officer and Director of
                                                                 the Board of Directors of Ample ililis
                                                                 Moldings, Inc.



Hr IJIU'i«v3
